WeaveR, C. J.
(dissenting). I am unable to concur in the foregoing opinion. As I read the record, it does not sustain the views of the majority as to the contract made by the parties, by the terms of which their rights should be measured. I cannot agree that Exhibit A, or that such exhibit in connection with Exhibit 13, constitutes the entire undertaking of the respective parties, but rather, consider that the correspondence had between the parties, culminating in the execution of the exhibits named, is to be read with them in determining their nature and effect.
The plaintiff was the moving party in the negotiations, and, by tracing the correspondence in its chronological order, the point I am trying to make will be clear.
On August 17, 1916, plaintiff telegraphed to defendant, saying that he had 6,000 lambs for sale, and soliciting an order. To this, defendant at once responded by wire, asking:
“What do you want for 6,000 lambs? What are the de-' liveries, and at what point?”
On the same or following day, plaintiff telegraphed again:
“Wire offer on 4,000, to be weighed at Griffin, October 1. Nothing under 50 pounds. To average 60 pounds or better.”
Still again, on the same day, plaintiff telegraphed once more:
“Wire me at once what you will pay me for 2,500 to 4,000 head delivered at Griffin or Hettinger October 1, to weigh average 60 pounds. Wire me your best offer as I *831have two offers now and will sell at the highest price this afternoon will sell by weight or head.”
At this point, defendant responded, saying:
“My man Baker leaves for Lemmon tonight. Will try to buy your sheep.”
It was at this stage of the proceedings that Baker went to Dakota, as stated by the majority. After Baker had made more or less inspection of the flocks, and obtained an offer from plaintiff, he telegraphed to defendant, saying:
“Halver offers 7 cars lambs September 1st Hettinger and Griffin. Average 50 pounds one fourth fat balance good feeders. Ten cars Sept. 25. Some real good. Wire me today Hettinger. Last shipment guaranteed sixty.”
To this message, the defendant answered:
“I want those lambs and will buj them providing I can get you to answer my inquiry so I can form a correct opinion of what I am getting. Wire me how many lambs are for sale; if they are South Dakotas or Montanas, kind of wool, what the entire band will average, what dates, how many each delivery, what percentage are fat in the entire bunch, how light will they run down, what percentage will be light, what percentage will weigh over sixty, lowest price delivered on cars, how much needed on the contract. Give me quick action.”
When Baker received this message, he showed it to plaintiff, and plaintiff himself prepared and formulated the answer, as follows:
“About 7 cars Sept. 1. Seven to ten Sept. 25, 25 per cent, first shipment fat, 40 of second. Tail-ends 35 to 40 pounds. Dakota sheep. Cotswold, half Ramboulia. Average 50 pounds. 15 per cent 60 pounds.”
This message, sent to defendant on August 24, was promptly answered by message to Baker, as follows:
“If those lambs clean from burrs, needles or culls, thrifty and all can be bought at price named, deliveries as *832stated, written contract describing the lambs by brand fully identified with 25 to 50 cents per head paid down balance on delivery on cars, agreeing now just how many there will be, not so many cars but so many head of lambs, buying even carloads, close the deal but make the best trade for me you can.”
Immediately on receipt of this dispatch, the so-called contracts, Exhibits A and 13, were made by plaintiff and Baker.
It will be seen that Baker’s agency was strictly limited to buying the lambs described, on the terms which had been reported to the defendant, and that this limitation was fully known to the plaintiff; and it seems to me like shutting our eyes to the light, and ignoring the fundamental principles of the law of contracts, which exact fair and honest dealing between buyer and seller, to say that, in this transaction, plaintiff may deliver or tender to the defendant lambs of a quality and value distinctly inferior to those described in his offer of sale, and be allowed to recover therefor a price which had been fixed in consideration of his repeated assurance that the animals he was selling were of a superior and more valuable grade. The clause in defendant’s final telegram, telling Baker to make the best deal he could for his principal, was written in connection with the specific limitations there placed upon his authority, and cannot fairly be construed as being more than a request to secure better terms, if he could; but it surely did not operate as authority to make a more unfavorable bargain than had been reported to the defendant. The plaintiff was in no manner deceived or misled. He had, from the outset, particularly described to defendant the kind and quality of lambs he professed to have for sale. That description, without material variation, was repeated at each step of the bargaining. He knew, also, that, when Baker had reported his offer to defendant, the latter had *833again insisted on knowing the facts, before consummating the purchase, and he then, himself, in his own handwriting, wrote out the final telegram to defendant, again de scribing the lambs, their condition and weight; and it was only on receiving this information that defendant directed the purchase to be made.
Personally, I do not believe any reformation of the contract is required, to entitle defendant to avail himself-of his defense, but think that it is entirely within the province of the court, even in an action at law, to say that the correspondence between the parties, culminating in the execution of Exhibits A and 13, should all be construed together, as containing the agreement between the parties.
The fact that Baker was present in Dakota, and assisted in receiving and shipping the lambs, is not material, for the reason already suggested: that he had ho authority to buy the lambs, if they were not substantially such as had been described by the plaintiff; and defendant was, therefore, under no obligation to repudiate Baker’s act, until it became known to him on the arrival of the shipment in Sioux City.
For the reasons stated, I am of the opinion that the judgment appealed from should be reversed.